DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10-18 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), further in view of Teyeb et al. US (2020/0084618), further in view of Miao et al. US (2018/0249461), further in view of Applicants Admitted Prior Art (“AAPA”) US (2020/0196225), and further in view of Kim US (2019/0349821). 

Regarding Claim 1, Hampel discloses a method performed by a first node (see Fig. 3B i.e., relay 375 & Para [0067]), the method comprising: 

transmitting, from a MT (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF)) of a first node (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 (i.e., first node”) may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF)) to a central unit (CU) (see Fig. 3B i.e., CU-C 360 & CU-U 365) of a second node, (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., In the example of Fig. 3B, a CU/DU split architecture 350 with a relay 375 is illustrated in which multiple access nodes (e.g., a base station or gNB) (i.e., “second node”) may be connected with core network 355. Each access node (i.e., “second node”) may have a CU/DU architecture as described above…The L2-relay 375 connects to an access node (e.g., a base station or a gNB) (i.e., “second node”) & [0068] i.e., The UEF 380 may connect to an access node (i.e., “second node”)  that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs)

an uplink (UL) RRC message including a second configuration message (see Para [0079] i.e., In this example, the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 with the CU-C 715 over a first SRB, referred to as SRB-A in Fig. 7…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up) for establishing a F1 connection between a distributed unit (DU) of the first node and the CU of the second node, (The claim feature of “for establishing a F1 connection between a distributed unit (DU) of the first node and the CU of the second node” is simply a statement of intended use and therefore the claim feature is not considered limiting to the claim. However Hampel still discloses the claim feature, (see Para’s [0040] i.e., F1-C connection establishment, [0041] i.e., SRBs or DRBs that may carry the control messages as well as access messages between a relay and a CU, [0067] & [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365 and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “second configuration message”), which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380. More specifically, the UEF 380 may use a lower portion of SRBs and DRBs to connect to DU-1 370 and an upper portion of these SRBs and DRBs to connect to the respective CU-C 360 and CU-U 365, [0069] i.e., F1 connection establishment, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages (i.e., “first configuration message”) may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container & [0079] i.e., the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 (i.e., “first configuration message”) with the CU-C 715 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up, [0087-0088] i.e., a UEF (e.g., an MTF) at the relay 1005 may establish an RRC connection with CU-C 1015…The UEF at the relay 1005 may send a non-access stratum (NAS) N2 protocol data unit (PDU) Session Establishment Request 1035 (i.e., “first configuration message”)  to the core network 1020 via the CU-C 1015, [0091], & [0094])

and establishing the F1 connection between the DU of the first node (see Fig. 3B i.e., relay 375) and the CU of the second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., access nodes (e.g., a base station or gNB) (i.e., “second node”), [0068-0069] i.e., F1 connection establishment between relay 375 and the CU of the base station & [0077] i.e., F1 connection establishment), 

based on the second configuration message, (see Para’s [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067] i.e., In this example, a layer-2 (L2) relay 375 may be used to establish wireless backhauling or wireless fronthauling. The L2-relay 375 connects to an access node (e.g., a base station or a gNB) in a similar manner as a UE established a wireless connection. To implement such a UE-like connection, the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile termination function (MTF)) that may be used to establish radio bearers with DU-1 370, CU-C 360, and CU-U 365, and may use these RBs to backhaul traffic between a remote UE 115-c that connects to the relay 375, [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages, which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC by encapsulating F1-C messages into an RRC container…Thus, in this example, a first set of control messages may be carried by the first SRB, and a second set of control messages may be encapsulated within the first set of control messages and also be carried by the first SRB, and thus both sets of control messages may be exchanged with the relay 375, [0079], [0087-0088], [0091], & [0097])

While Hampel discloses establishing the F1 connection between the DU of the first node (see Fig. 3B i.e., DU-2 385/relay 375) and the CU of the second node (see Fig. 3B i.e., DU/CU of base station & Para’s [0040] & [0067]) based on the second configuration message (see Fig. 3B & Para’s  [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067-0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container, [0091], & [0097]), Hampel does not disclose wherein the second configuration message includes information on internet protocol (IP) address of the DU of the first node and establishing the connection based on the information on the IP address in the second configuration message. However the claim features would be rendered obvious in view of Xie et al. US (2015/0010010). 

Xie discloses wherein a second configuration message (see Fig. 11 i.e., step 1102, uplink NAS transmission message transmitted from relay node (RN) to DeNB) includes information on internet protocol (IP) address of a first node (see Fig. 11 i.e., RN may be a first node), (see Fig. 11 i.e., LGW embedded in relay node (RN) may be a “first node”, Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection & [0087]) 

and establishing a connection between the first node (see Fig. 11 i.e., RN/LGW) and a second node (see Fig. 11 i.e., DeNB) based on the information on the IP address in the second configuration message (see Fig. 11 i.e., connection establishment procedure & Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection) 

(Xie suggests the connection is established for the session to the corresponding LGW according to the IP address of the LGW received in the uplink NAS transmission message received from the relay node (RN) for properly establishing the connection to the appropriate LGW according to the IP address (see Para’s [0086-0089] i.e., The MME is desired to select an appropriate LGW for the LIPA PDN connection according to the address of the LGW included in the NAS message received from the RN…the SGW serving the UE transmits a session establishment request message of an S5 interface to a corresponding LGW according to the address of the LGW)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second configuration message sent via an uplink RRC message for establishing the F1 connection between the DU of the first node and the CU of the second node as disclosed in Hampel to include the information on the IP address of the first node or relay node according to the configuration message such as the uplink NAS transmission message transmitted from relay node (RN) to DeNB as disclosed in the teachings of Xei who discloses the uplink NAS transmission message includes information on the IP address of a LGW embedded in the relay node which may be a first node that is sent to a second node such as a DeNB for establishing a connection between the first node or relay node and the second node or DeNB which results in a configured IP address of the DU of the relay node because the motivation lies in Xei for properly establishing the connection to the appropriate LGW of the relay node identified according to the received IP address of the relay node and for properly establishing a session. 

While the combination of Hampel in view of Xei discloses an IP address is configured for the relay node (RN) (i.e., “first node”) which includes the distributed unit (DU), (Hampel, see Fig. 3B i.e., DU-2 385 of relay 375 & Para’s [0040] i.e., relays DU-F, [0067], & [0069] & Xei, see Fig. 11 i.e., RN/LGW & Para’s [0084] & [0086] i.e., IP address of an LGW embedded in the relay node (RN)), the combination of Hampel in view of Xei does not explicitly disclose an IP address of the DU. However the claim feature would be rendered obvious in view of Teyeb et al. US (2020/0084618).

Teyeb discloses an IP address of a DU is assigned to the DU (see Para’s [0003] i.e., Distributed Units (DU), [0012], & [0045] i.e., DU’s IP address).

(Teyeb suggests the DU’s IP address is used for identifying the respective DU in order to perform data communications with the DU over a connection, (see Para [0045])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IP address of the first node or relay node which includes a distributed unit (DU) which is used for establishing a connection between the first node and the second node as disclosed in Hampel in view of Xei to be an IP address of the DU of the first node based on the teachings of Teyeb who discloses an IP address of a DU is assigned to the DU because the motivation lies in Teyeb for properly identifying the DU according to its assigned IP address for efficiently performing communications with the DU. 

The combination of Hampel in view of Xei, and further in view of Teyeb does not disclose the claim features of receiving, from the second node, a downlink (DL) radio resource control (RRC) message including a first configuration message, wherein the first configuration message includes information on a cell supporting an access of the first node and establishing the connection between the first node and the second node based on the information on the cell supporting the access of the first node in the first configuration message. However the claim feature would be rendered obvious in view of Miao et al. US (2018/0249461). 

Miao discloses receiving, from a second node (see Figures 1 & 3 i.e., eNB 104), a downlink (DL) radio resource control (RRC) message (see Fig. 3 i.e., RRC Conn Reconf message 320) including a first configuration message, (see Para [0050] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure (i.e., “first configuration message”) the mmWave SCell provided by the RN-3 120)

wherein the first configuration message includes information on a cell supporting an access of the first node (see Fig. 3 i.e., step 320 & Para’s [0027], [0032] i.e., SCells, [0049] i.e., mmWave SCells are selected to serve the RN-5 128 (i.e., “first node”),  [0050] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure the mmWave SCell (i.e., “information on a cell supporting an access of the first node” such as i.e., RN-5 128) provided by the RN-3 120).

Miao further discloses transmitting from the first node to the second node, an uplink RRC message (see Fig. 3 i.e., step 324) for establishing the connection between the first node and the second node (see Fig. 3 i.e., RRC Conn Reconf Complete 324 & Para [0052]). 

and establishing the connection between the first node (see Fig. 3 i.e., RN-5 128) and the second node (see Fig. 3 i.e., eNB 104) based on the information on the cell supporting the access of the first node in the first configuration message (see Fig. 3 i.e., the connection is established between the first node RN-5 128 and the second node eNB 104 based on the information on the cell included in downlink RRC message 320 & Para’s [0018] i.e., At least one of the functions of the relay nodes may be to establish an mmWave backhaul connection to the eNB 104, [0021-0022], [0044] i.e., backhaul link establishment procedure & [0050-0052] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure the mmWave SCell (i.e., “information on a cell supporting an access of the first node” such as i.e., RN-5 128) provided by the RN-3 120). 

(Miao suggests the link establishment procedure between the first node RN-5 128 and the second node eNB 104 is desired to be performed in a self-organized manner to reduce the initial installation effort with minimum human interaction, and to improve the network power efficiency and link reliability by supporting dynamic path switching (see Para’s [0021-0022])).  
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the F1 connection established between the DU of the first node and the CU of the second node as disclosed in the teachings of Hampel in view of Xei, and further in view of Teyeb to be established based on receiving information on a cell supporting the access of the first node such as the downlink RRC message received by the first node from second node as disclosed in the teachings of Miao who discloses establishing a connection between a first node such as a relay node and a second node such as a base station based on the received information on the cell supporting the access of the first node because the motivation lies in Miao that establishing the connection between the first node RN-5 128 and the second node eNB 104 is desired to be performed in a self-organized manner to reduce the initial installation effort with minimum human interaction, and to improve the network power efficiency and link reliability by supporting dynamic path switching. 

The combination of Hampel in view of Xei, further in view of Teyeb, and further in view of Miao does not disclose the claim feature of establishing, by a mobile terminal (MT) of the first node, dual-connectivity with a second node and a third node. However the claim feature would be rendered obvious in view of applicants admitted prior art (AAPA) US (2020/0196225).

AAPA discloses establishing, by a mobile terminal (MT) of a first node (see Fig. 2B i.e., MT of Relay node 1), dual-connectivity with a second node and a third node (see Fig. 2B & Para’s [0008] in “Description of Related Art”, Para [0008] i.e., There are generally two ways for a relay node to communicate with an anchor node: standalone networking and multi-connectivity networking…Fig. 2B shows the way of standalone networking, that is, the relay node 2 accesses the anchor node through the relay node 1. Fig. 2B shows one of the ways of multi-connectivity networking, taking establishing a dual connectivity as an example, that is, the relay node communicates with the anchor node by establishing a dual connectivity with an LTE base station and an anchor node…In this way, the relay node establishes a connection with the LTE base station, and then by adding an anchor node through the LTE base station, the communication between the relay node 2 and the anchor node is implemented & [0010])

(AAPA suggests the network architecture can effectively extend the coverage of the network by using a multi-hop relay network architecture (see Para [0007])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first node which communicates with the second node as disclosed in Hampel in view of Xei, further in view of Teyeb, and further in view of Miao to establish dual connectivity with the second node and a third node as disclosed in AAPA because the motivation lies in AAPA that a possible way of the relay node to communicate with an anchor node may be performed by using multi-connectivity networking by establishing dual connectivity and that the network architecture can effectively extend the coverage of the network by using a multi-hop relay network architecture. 

The combination of Hampel in view of Xei, further in view of Teyeb, further in view of Miao, and further in view of AAPA does not disclose the claim feature of establishing the connection with the second node based on the established dual-connectivity with the second node and the third node. However the claim feature would be rendered obvious in view of Kim US (2019/0349821). 

Kim discloses establishing, by a first node, dual-connectivity with a second node and a third node (see Para’s [0040] i.e., CoMP, & [0054-0058] i.e., Dual Connectivity Operation…In case of the dual connectivity, a user equipment may transmit/receive data through a plurality of cells provided by two or more base stations & [0091-0106] i.e., Referring to Fig. 5, the master base station may perform operations for determining to initiate a secondary node addition procedure to establish a UE context at a secondary node to provide radio resources of the secondary node to a UE at step 510…Through the secondary node addition procedure, the master base station may establish a UE context at the secondary node i.e., [0095]…When the initiation of the secondary node addition procedure is determined, the master base station may add the secondary node to the UE and may transmit the secondary base station addition request message to the secondary node in order to configure dual connectivity i.e., [0097]). 

(Kim suggests that after configuring the dual connectivity by adding the secondary base station (see Para’s [0095] & [0097]), the first node may perform a random access procedure with the secondary node for establishing or configuring the connection to the secondary node (see Fig. 9 i.e., S950 & Para [0106])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the connection establishment procedure performed between the first node and the second node as disclosed in Hampel in view of Xei, further in view of Teyeb, further in view of Miao, and further in view of AAPA to be performed when the first node establishes dual connectivity with the second node and the third node as disclosed in the teachings of Kim because the motivation lies in Kim that after configuring the dual connectivity by adding the secondary base station, a first node may perform a random access procedure with the secondary node for successfully establishing or configuring the connection to the secondary node.  



Regarding Claim 12, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 1, wherein the information on IP address of the DU of first node is used when the first node accesses the second node,  (Hampel, see Para’s [0067-0068], Xei, see Para’s [0084-0088], & Teyeb, see Para [0045]).

3.	Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), further in view of Teyeb et al. US (2020/0084618), and further in view of Miao et al. US (2018/0249461).

Regarding Claim 13, Hampel discloses a method performed by a central unit (see Fig. 3B i.e., CU-C 360 & CU-U 365) of a second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., In the example of Fig. 3B, a CU/DU split architecture 350 with a relay 375 is illustrated in which multiple access nodes (e.g., a base station or gNB) (i.e., “second node”) may be connected with core network 355. Each access node (i.e., “second node”) may have a CU/DU architecture as described above…The L2-relay 375 connects to an access node (e.g., a base station or a gNB) (i.e., “second node”) & [0068] i.e., The UEF 380 may connect to an access node (i.e., “second node”)  that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs), the method comprising: receiving, from a mobile terminal (MT) of a first node, (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF))
an uplink (UL) RRC message including a second configuration message (see Para [0079] i.e., In this example, the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 with the CU-C 715 over a first SRB, referred to as SRB-A in Fig. 7…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up) for establishing a F1 connection between a distributed unit (DU) of the first node and the CU of the second node, (The claim feature of “for establishing a F1 connection between a distributed unit (DU) of the first node and the CU of the second node” is simply a statement of intended use and therefore the claim feature is not considered limiting to the claim. However Hampel still discloses the claim feature, (see Para’s [0040] i.e., F1-C connection establishment, [0041] i.e., SRBs or DRBs that may carry the control messages as well as access messages between a relay and a CU, [0067] & [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365 and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “second configuration message”), which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380. More specifically, the UEF 380 may use a lower portion of SRBs and DRBs to connect to DU-1 370 and an upper portion of these SRBs and DRBs to connect to the respective CU-C 360 and CU-U 365, [0069] i.e., F1 connection establishment, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages (i.e., “first configuration message”) may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container & [0079] i.e., the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 (i.e., “first configuration message”) with the CU-C 715 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up, [0087-0088] i.e., a UEF (e.g., an MTF) at the relay 1005 may establish an RRC connection with CU-C 1015…The UEF at the relay 1005 may send a non-access stratum (NAS) N2 protocol data unit (PDU) Session Establishment Request 1035 (i.e., “first configuration message”)  to the core network 1020 via the CU-C 1015, [0091], & [0094])

and establishing the F1 connection between the DU of the first node (see Fig. 3B i.e., relay 375) and second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., access nodes (e.g., a base station or gNB) (i.e., “second node”), [0068-0069] i.e., F1 connection establishment between relay 375 and the CU of the base station & [0077] i.e., F1 connection establishment), 

based on the second configuration message, (see Para’s [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067] i.e., In this example, a layer-2 (L2) relay 375 may be used to establish wireless backhauling or wireless fronthauling. The L2-relay 375 connects to an access node (e.g., a base station or a gNB) in a similar manner as a UE established a wireless connection. To implement such a UE-like connection, the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile termination function (MTF)) that may be used to establish radio bearers with DU-1 370, CU-C 360, and CU-U 365, and may use these RBs to backhaul traffic between a remote UE 115-c that connects to the relay 375, [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages, which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC by encapsulating F1-C messages into an RRC container…Thus, in this example, a first set of control messages may be carried by the first SRB, and a second set of control messages may be encapsulated within the first set of control messages and also be carried by the first SRB, and thus both sets of control messages may be exchanged with the relay 375, [0079], [0087-0088], [0091], & [0097])

While Hampel discloses establishing the F1 connection between the DU of the first node (see Fig. 3B i.e., DU-2 385/relay 375) and the second node (see Fig. 3B i.e., DU/CU of base station & Para’s [0040] & [0067]) based on the second configuration message (see Fig. 3B & Para’s  [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067-0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container, [0091], & [0097]), Hampel does not disclose wherein the second configuration message includes information on internet protocol (IP) address of the DU of the first node and establishing the connection based on the information on the IP address in the second configuration message. However the claim features would be rendered obvious in view of Xie et al. US (2015/0010010). 

Xie discloses wherein a second configuration message (see Fig. 11 i.e., step 1102, uplink NAS transmission message transmitted from relay node (RN) to DeNB) includes information on internet protocol (IP) address of a first node (see Fig. 11 i.e., RN may be a first node), (see Fig. 11 i.e., LGW embedded in relay node (RN) may be a “first node”, Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection & [0087]) 

and establishing a connection between the first node (see Fig. 11 i.e., RN/LGW) and a second node (see Fig. 11 i.e., DeNB) based on the information on the IP address in the second configuration message (see Fig. 11 i.e., connection establishment procedure & Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection) 

(Xie suggests the connection is established for the session to the corresponding LGW according to the IP address of the LGW received in the uplink NAS transmission message received from the relay node (RN) for properly establishing the connection to the appropriate LGW according to the IP address (see Para’s [0086-0089] i.e., The MME is desired to select an appropriate LGW for the LIPA PDN connection according to the address of the LGW included in the NAS message received from the RN…the SGW serving the UE transmits a session establishment request message of an S5 interface to a corresponding LGW according to the address of the LGW)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second configuration message sent via an uplink RRC message for establishing the F1 connection between the DU of the first node and the CU of the second node as disclosed in Hampel to include the information on the IP address of the first node or relay node according to the configuration message such as the uplink NAS transmission message transmitted from relay node (RN) to DeNB as disclosed in the teachings of Xei who discloses the uplink NAS transmission message includes information on the IP address of a LGW embedded in the relay node which may be a first node that is sent to a second node such as a DeNB for establishing a connection between the first node or relay node and the second node or DeNB which results in a configured IP address of the DU of the relay node because the motivation lies in Xei for properly establishing the connection to the appropriate LGW of the relay node identified according to the received IP address of the relay node and for properly establishing a session. 

While the combination of Hampel in view of Xei discloses an IP address is configured for the relay node (RN) (i.e., “first node”) which includes the distributed unit (DU), (Hampel, see Fig. 3B i.e., DU-2 385 of relay 375 & Para’s [0040] i.e., relays DU-F, [0067], & [0069] & Xei, see Fig. 11 i.e., RN/LGW & Para’s [0084] & [0086] i.e., IP address of an LGW embedded in the relay node (RN)), the combination of Hampel in view of Xei does not explicitly disclose an IP address of the DU. However the claim feature would be rendered obvious in view of Teyeb et al. US (2020/0084618).

Teyeb discloses an IP address of a DU is assigned to the DU (see Para’s [0003] i.e., Distributed Units (DU), [0012], & [0045] i.e., DU’s IP address).

(Teyeb suggests the DU’s IP address is used for identifying the respective DU in order to perform data communications with the DU over a connection, (see Para [0045])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IP address of the first node or relay node which includes a distributed unit (DU) which is used for establishing a connection between the first node and the second node as disclosed in Hampel in view of Xei to be an IP address of the DU of the first node based on the teachings of Teyeb who discloses an IP address of a DU is assigned to the DU because the motivation lies in Teyeb for properly identifying the DU according to its assigned IP address for efficiently performing communications with the DU. 

The combination of Hampel in view of Xei, and further in view of Teyeb does not disclose the claim features of transmitting, to the first node, a downlink (DL) radio resource control (RRC) message including a first configuration message, wherein the first configuration message includes information on a cell supporting an access of the first node and establishing the connection between the first node and the second node based on the information on the cell supporting the access of the first node in the first configuration message. However the claim feature would be rendered obvious in view of Miao et al. US (2018/0249461). 

Miao discloses transmitting, to a first node (see Figures 1 & 3 i.e., RN-5 128), a downlink (DL) radio resource control (RRC) message (see Fig. 3 i.e., RRC Conn Reconf message 320) including a first configuration message, (see Para [0050] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure (i.e., “first configuration message”) the mmWave SCell provided by the RN-3 120)

wherein the first configuration message includes information on a cell supporting an access of the first node (see Fig. 3 i.e., step 320 & Para’s [0027], [0032] i.e., SCells, [0049] i.e., mmWave SCells are selected to serve the RN-5 128 (i.e., “first node”),  [0050] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure the mmWave SCell (i.e., “information on a cell supporting an access of the first node” such as i.e., RN-5 128) provided by the RN-3 120).

Miao further discloses receiving from the first node at the second node, an uplink RRC message (see Fig. 3 i.e., step 324) for establishing the connection between the first node and the second node (see Fig. 3 i.e., RRC Conn Reconf Complete 324 & Para [0052]). 

and establishing the connection between the first node (see Fig. 3 i.e., RN-5 128) and the second node (see Fig. 3 i.e., eNB 104) based on the information on the cell supporting the access of the first node in the first configuration message (see Fig. 3 i.e., the connection is established between the first node RN-5 128 and the second node eNB 104 based on the information on the cell included in downlink RRC message 320 & Para’s [0018] i.e., At least one of the functions of the relay nodes may be to establish an mmWave backhaul connection to the eNB 104, [0021-0022], [0044] i.e., backhaul link establishment procedure & [0050-0052] i.e., At 320, the eNB may transmit an RRC connection reconfiguration message. The RRC connection reconfiguration message may include information to configure the mmWave SCell (i.e., “information on a cell supporting an access of the first node” such as i.e., RN-5 128) provided by the RN-3 120). 

(Miao suggests the link establishment procedure between the first node RN-5 128 and the second node eNB 104 is desired to be performed in a self-organized manner to reduce the initial installation effort with minimum human interaction, and to improve the network power efficiency and link reliability by supporting dynamic path switching (see Para’s [0021-0022])).  
 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the F1 connection established between the DU of the first node and the CU of the second node as disclosed in the teachings of Hampel in view of Xei, and further in view of Teyeb to be established based on receiving information on a cell supporting the access of the first node such as the downlink RRC message received by the first node from second node as disclosed in the teachings of Miao who discloses establishing a connection between a first node such as a relay node and a second node such as a base station based on the received information on the cell supporting the access of the first node because the motivation lies in Miao that establishing the connection between the first node RN-5 128 and the second node eNB 104 is desired to be performed in a self-organized manner to reduce the initial installation effort with minimum human interaction, and to improve the network power efficiency and link reliability by supporting dynamic path switching. 

Regarding Claim 16, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 13, wherein the information on IP address of the DU of the first node is used when the first node accesses the second node,  (Hampel, see Para’s [0067-0068], Xei, see Para’s [0084-0088], & Teyeb, see Para [0045]).

Regarding Claim 17, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 1, further comprising: transmitting, from the MT of the first node to the third node, the information on IP address of the DU of the first node, (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0067-0068], & [0077] & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

wherein the information on IP address of the DU of the first node is transmitted from the third node to the CU of the second node, and the second node is operated as an evolved-universal  terrestrial radio access network-new radio (en)-gNodeB (gNB), (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays (i.e., includes a “third node”) may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (i.e., CU of the second node) (either directly or through another relay). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0044] i.e., Base stations described herein may include giga-nodeB which may be referred to as a gNB, [0067-0068] i.e., The L2-relay 375 connects to an access node (e.g., a gNB),  & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

and wherein the information on IP address of the DU of the first node is included in the UL RRC message, (Hampel, see Para’s [0067-0068] i.e., RRC functionality is used to connect to the access node & [0077] i.e., RRC & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address).  
Regarding Claim 18, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 13, further comprising: transmitting, from the MT of the first node to a third node, the information on IP address of the DU of the first node, (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0067-0068], & [0077] & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)
-4-WANG et al.Atty Docket No.: JAR-6297-0144 Appl. No. 16/713,534 Response to OA dated 09/02/2021 
wherein the information on IP address of the DU of the first node is transmitted from the third node to the CU of the second node, and the second node is operated as an evolved-universal  terrestrial radio access network-new radio (en)-gNodeB (gNB), (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays (i.e., includes a “third node”) may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (i.e., CU of the second node) (either directly or through another relay). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0044] i.e., Base stations described herein may include giga-nodeB which may be referred to as a gNB, [0067-0068] i.e., The L2-relay 375 connects to an access node (e.g., a gNB),  & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

and wherein the information on IP address of the DU of the first node is included in the UL RRC message, (Hampel, see Para’s [0067-0068] i.e., RRC functionality is used to connect to the access node & [0077] i.e., RRC & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address).  

4.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), further in view of Teyeb et al. US (2020/0084618), further in view of Miao et al. US (2018/0249461), further in view of Applicants Admitted Prior Art (“AAPA”) US (2020/0196225), and further in view of Kim US (2019/0349821)as applied to claims 17-18 above, and further in view of Wu et al. US (2021/0037446).  

Regarding Claims 10 and 14, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claims 17 and 18, wherein the first node is operated as IAB node (Hampel, see Para’s [0038-0040] i.e., systems that use IAB through a relay (i.e., “IAB node”) to a central unit (CU) (i.e., “IAB node”)), wherein the second node is operated as IAB donor node, (Hampel, see Para’s [0038-0040] i.e., systems that use IAB through a relay (i.e., “IAB node”) to a central unit (CU) (i.e., “IAB donor node”), [0040] i.e., relay node and access node (i.e., “donor node”) or base station use IAB, [0043-0046] i.e., base stations 105 (i.e., eNB), & [0067-0068] i.e., The UEF 380 may connect to an access node & Ho, see Fig. 3 i.e., Donor eNB 102 & Para [0070]).  

But does not disclose wherein the third node is operated as a master base station (BS). However the claim feature would be rendered obvious in view of Wu et al. US (2021/0037446).  

Wu discloses  an Integrated Access and Backhaul (IAB architecture) in Fig. 3 which includes a first node operated as IAB node (see Fig. 3 i.e., IAB node1 & Para [0039])

wherein a second node is operated as IAB donor node (see Fig. 3 i.e., NR node & Para [0038])

wherein a third node is operated as a master base station (BS), (see Fig. 3 i.e., LTE node & Para [0039]). 

(Wu suggests the IAB nodes 1 and 2 which are relay nodes are located within the coverage area 301 of the LTE node (see Para [0039]) and such relaying function enables an operator to improve and extend the coverage of a BS by having RN wirelessly connected to the BS (see Para [0029])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IAP architecture which includes a third node as disclosed in Hampel in view of Xei, and further in view of Teyeb to be implemented as the IAB architecture disclosed in Wu who discloses a third node is operated as a master base station (BS) which is connected to a relay IAB node which results in the third node implemented as a master base station (BS) connected to the relay node because the motivation lies in Wu that such relaying function enables an operator to improve and extend the coverage of a BS by having RN wirelessly connected to the BS. 

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), further in view of Teyeb et al. US (2020/0084618), further in view of Miao et al. US (2018/0249461), further in view of Applicants Admitted Prior Art (“AAPA”) US (2020/0196225), and further in view of Kim US (2019/0349821) as applied to claim 1 above, and further in view of Joseph et al. US (2006/0146796).

Regarding Claim 11, the combination of Hampel in view of Xie, and further in view of Teyeb discloses the method of claim 1 above, wherein the second configuration message includes the IP address of the DU of the first node, (Xie, see Fig. 11 & Para [0086] & Teyeb, see Para [0045]), but does not explicitly disclose a list included in the first configuration message. However the claim feature would be rendered obvious in view of Joseph et al. US (2006/0146796).

Joseph discloses wherein a configuration message (see Para [0013] i.e., call setup request) includes a list of addresses (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request)

(Joseph suggests the configuration information including the list of addresses is used for establishing a connection from an originating client with a plurality of recipient clients for delivery of media (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request. A connection is then made with the plurality of recipient clients and the media is delivered from the originating client to the plurality of recipient clients)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the IP address information of the first node included in the second configuration message for establishing a connection between the first relay node and second base station node as disclosed in Hampel in view of Xie, and further in view of Teyeb to be implemented in a list such as the list of addresses of the call set up request message disclosed in Joseph as address information for identifying the address information of the first relay node because the motivation lies in Joseph that the call setup request including the list of addresses is used for establishing a connection from an originating client with a plurality of recipient clients for successful delivery of media.   
6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), further in view of Teyeb et al. US (2020/0084618), and further in view of Miao et al. US (2018/0249461), as applied to claim 13 above, and further in view of Joseph et al. US (2006/0146796).

Regarding Claim 15, the combination of Hampel in view of Xie, and further in view of Teyeb discloses the method of claim 13 above, wherein the second configuration message includes the IP address of the DU of the first node, (Xie, see Fig. 11 & Para [0086] & Teyeb, see Para [0045]), but does not explicitly disclose a list included in the first configuration message. However the claim feature would be rendered obvious in view of Joseph et al. US (2006/0146796).

Joseph discloses wherein a configuration message (see Para [0013] i.e., call setup request) includes a list of addresses (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request)

(Joseph suggests the configuration information including the list of addresses is used for establishing a connection from an originating client with a plurality of recipient clients for delivery of media (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request. A connection is then made with the plurality of recipient clients and the media is delivered from the originating client to the plurality of recipient clients)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the IP address information of the first node included in the second configuration message for establishing a connection between the first relay node and second base station node as disclosed in Hampel in view of Xie, and further in view of Teyeb to be implemented in a list such as the list of addresses of the call set up request message disclosed in Joseph as address information for identifying the address information of the first relay node because the motivation lies in Joseph that the call setup request including the list of addresses is used for establishing a connection from an originating client with a plurality of recipient clients for successful delivery of media.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461